Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see pages 3, 9, and 10, filed 04/07/2021, with respect to Claims 1-18 have been fully considered and are persuasive due to amendments made to at least the independent claims.  The rejection of Claims 1-18 has been withdrawn. 

Allowable Subject Matter
Claims 1-18 are allowed.

The following is an Examiner’s statement of reasons for allowance:
The elements of independent Claims 1, 8, and 15 were neither found through a search of the prior art nor considered obvious by the Examiner. In particular, the prior art of record does not teach or suggest, in combination with the remaining limitations and in the context of their claims as a whole:
Claims 1 and 13 “…disabling a security boot of the connected testing system in response to a setting command; obtaining specified bus information of a specified driver; the specified bus information comprises a plurality of objects; each object comprises a bus address and a port value…”
Claim 7 “…set a security boot in a disable state of the connected testing system in response to a setting command; obtain specified bus information of the specified driver; the specified bus information comprises a plurality of objects; each object comprises a bus address and a port value;

Any comments considered necessary by the Applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Prior Art Made of Record
The prior art made of record and not relied upon is considered pertinent to the Applicant’s disclosure: 
Levin et al. (US Patent No. US 10261880 B1) teaches a smart add-in card that can be leveraged to perform testing on a host server computer. The add-in card can include an embedded processor and memory. Tests can be downloaded to the add-in card to test a communication bus between the host server computer (motherboard) and the add-in card. In one example, a PCIe communication bus couples the motherboard to the add-in card and the tests can inject errors on the PCIe communication bus. The tests can be developed to test errors that are typically difficult to test without the use of special hardware. However, the smart add-in card can be a simple Network Interface Card (NIC) that resides on the host server computer during normal operation and is used for communication other than error testing.
Sonksen et al. (US Patent Application Publication No. US 20080163005 A1) teaches a method and system for forcing PCI-Express errors in a downstream path and an upstream path. The downstream path method includes enabling an error forcing function; determining if an additional stimulus is used for enabling an error condition; sending the additional stimulus to trigger error detection; and detecting a forced error condition at a qualifying event. The upstream path method includes enabling an error 
Chelstrom et al. (US Patent Application Publication No. US 20070174679 A1) teaches a method and apparatus for injecting errors in the functional units of a processor system, and for observing non-injected errors that occur in those functional units. A local error handler layer provides error injection for the various functional units at a local level. A global fault isolation register (FIR) layer couples to the local error handler layer to coordinate the handling of local errors in the multiple functional units of the processor system. A software debugger application or system software communicates with the global FIR layer to control error handling.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kyle Emanuele whose telephone number is (571)272-9391.  The examiner can normally be reached on Monday-Tuesday 8:30 AM - 4:30 PM, Thursday-Friday 8:30 AM - 4:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matt Kim can be reached on (571)272-4182.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/K.E/Examiner, Art Unit 2114                                                                                                                                                                                                        

/MATTHEW M KIM/Supervisory Patent Examiner, Art Unit 2114